16-622
     Wandering Dago, Inc. v. Destito



 1                                     United States Court of Appeals
 2                                             FOR THE SECOND CIRCUIT 
 3                                                  ______________  
 4                                                          
 5                                                   August Term, 2016 
 6                                                               
 7                                (Argued: January 31, 2017   Final submissions: June 26, 2017 
 8                                                Decided: January 3, 2018) 
 9                                                               
10                                                    Docket No. 16‐622  
11                                                     ______________  
12    
13                                                 WANDERING DAGO, INC., 
14    
15                                                                        Plaintiff‐Appellant, 
16                                                   v.  
17                                                     
18               ROANN M. DESTITO, JOSEPH J. RABITO, WILLIAM F. BRUSO, JR., AARON WALTERS, 
19    
20                                                                              Defendants‐Appellees, 
21                                                                                         
22       JOHN DOES, 1‐5, NEW YORK STATE OFFICE OF GENERAL SERVICES, NEW YORK RACING 
23         ASSOCIATION, INC., CHRISTOPHER K. KAY, STEPHEN TRAVERS, STATE OF NEW YORK, 
24                                                             
25                                                                              Defendants. 
26                                              ______________  
27   B e f o r e :    
28                    CALABRESI and CARNEY, Circuit Judges, AMON, District Judge.*
29                                              ______________  
30                                                             
31            Plaintiff‐appellant Wandering Dago, Inc., (“WD”) operates a food truck and 
32   brands itself and the food it sells with language generally viewed as ethnic slurs. 
33   Defendants‐appellees are officials within the New York State Office of General Services 

            Judge Carol Bagley Amon, of the United States District Court for the Eastern District of 
                   *

     New York, sitting by designation. 
 1   (“OGS”) who played a part in repeatedly denying WD’s applications to participate as a 
 2   food truck vendor in the Summer Outdoor Lunch Program (“Lunch Program”) that is 
 3   organized by OGS and takes place in Albany’s Empire State Plaza during the summer 
 4   months. WD contends that defendants violated its rights under the First Amendment, 
 5   the Equal Protection Clause, and the New York State Constitution by denying WD’s 
 6   application because of its ethnic‐slur branding.  
 7          We conclude that the District Court erred in granting summary judgment in 
 8   defendants’ favor, and should instead have awarded judgment to WD. It is undisputed 
 9   that defendants denied WD’s applications solely because of its ethnic‐slur branding. As 
10   the Supreme Court recently clarified in Matal v. Tam, 137 S. Ct. 1744 (2017), such an 
11   action amounts to viewpoint discrimination and is prohibited by the First Amendment. 
12   That these acts violated the First Amendment leads to the conclusion that defendants 
13   further violated WD’s equal protection rights and rights under the New York State 
14   Constitution. On the facts before us, we find unpersuasive defendants’ argument that 
15   their actions were unobjectionable because they were either part of OGS’s government 
16   speech or permissible regulation of a government contractor’s speech.  
17          For these reasons, the District Court’s judgment is REVERSED and the cause is 
18   REMANDED for the entry of a revised judgment consistent with this opinion. 
19           
20          REVERSED AND REMANDED.  
21                                         ______________ 
22                                                                   
23                               GEORGE F. CARPINELLO (John F. Dew, on the brief), Boies, 
24                                       Schiller & Flexner LLP, Albany, NY, for Plaintiff‐
25                                       Appellant Wandering Dago, Inc.  
26    
27                               ZAINAB A. CHAUDHRY, Assistant Solicitor General (Barbara 
28                                       D. Underwood, Solicitor General, Andrea Oser, 
29                                       Deputy Solicitor General, on the brief), for Eric T. 
30                                       Schneiderman, Attorney General of the State of New 
31                                       York, Albany, NY, for Defendants‐Appellees RoAnn M. 
32                                       Destito, Joseph J. Rabito, William F. Bruso, Jr., and Aaron 
33                                       Walters. 
34                                         ______________ 




                                                      
                                                    2 
 1   SUSAN L. CARNEY, Circuit Judge:    

 2          Plaintiff‐appellant Wandering Dago, Inc., (“WD”) operates a food truck and 

 3   brands itself and the food it sells with language generally viewed as ethnic slurs. 

 4   Defendants‐appellees (“defendants”)1 are officials within the New York State Office of 

 5   General Services (“OGS”) who played a part in twice denying WD’s applications to 

 6   participate as a food vendor in the Summer Outdoor Lunch Program (“Lunch 

 7   Program”), an activity that is organized by OGS and takes place in Albany’s Empire 

 8   State Plaza annually in the summer months. WD contends that defendants violated its 

 9   rights to free speech and equal protection under the United States Constitution and the 

10   New York State Constitution by denying WD’s application because of its branding 

11   practices.  

12          We conclude that the District Court erred in granting summary judgment in 

13   defendants’ favor, and should instead have awarded judgment to WD. It is undisputed 

14   that defendants denied WD’s applications solely because of its ethnic‐slur branding. 

15   The Supreme Court’s recent decision in Matal v. Tam, 137 S. Ct. 1744 (2017), clarifies that 

16   this action amounts to viewpoint discrimination and, if not government speech or 

17   otherwise protected, is prohibited by the First Amendment. That the action violates the 

18   First Amendment leads directly to the conclusion that defendants also violated WD’s 

19   equal protection rights and its rights under the New York State Constitution. We find 

20   unpersuasive defendants’ argument that their actions were unobjectionable because 




            1  We refer to “defendants,” but note that not all of the original defendants are party to 
     this appeal. The John Does named in the complaint remain unidentified. WD’s claims against 
     the New York State Office of General Services and the State of New York were dismissed on 
     sovereign immunity grounds; that dismissal is not challenged on appeal. Finally, WD filed a 
     stipulation of dismissal of its claims against the New York Racing Association, Inc., Christopher 
     K. Kay, and Stephen Travers. 
                                                       
                                                     3 
 1   they were either part of OGS’s government speech or permissible regulation of a 

 2   government contractor’s speech.  

 3          For these reasons, the District Court’s judgment is REVERSED and the cause is 

 4   REMANDED for the entry of a revised judgment consistent with this opinion. 

 5                                        BACKGROUND2 

 6          WD is a New York corporation owned and operated by Andrea Loguidice and 

 7   Brandon Snooks. WD operates a food truck using the “Wandering Dago” brand, serving 

 8   food for a variety of functions, including catering events, fairs and festivals, and street‐

 9   side lunch service. Loguidice and Snooks declare that they view their food truck as “the 

10   people’s truck” and as giving a “nod to [their] Italian heritage” and to their ancestors, 

11   who immigrated to the United States as day laborers. App. 73, 169. Using ethnic slurs in 

12   the names of their business and of the food that they sell reflects that philosophy, in 

13   their view. WD characterizes this practice as “signaling an irreverent, blue collar 

14   solidarity with its customers” and “signal[ing] to . . . immigrant groups that this food 

15   truck is for them.” Appellant’s Br. 3, 39. It notes that using slurs in this way can 

16   “weaken the derogatory force” of the slur or “convey affiliation with . . . members of 

17   that minority group.” Id. at 38 (internal quotation marks omitted).  

18          OGS is a department of the New York State government. It is charged with 

19   managing and leasing real property, building and maintaining state facilities, 

20   contracting for goods and services on behalf of the State, and providing other 

21   administrative support services. Defendant‐appellee RoAnn M. Destito is the 

22   Commissioner of OGS. Defendant‐appellee Joseph J. Rabito was the Executive Deputy 

23   Commissioner of OGS. Defendant‐appellee William F. Bruso, Jr., is an associate attorney 

            2  Except where indicated, the facts described here are undisputed. They are drawn 
     primarily from the statements of material facts submitted by the parties in conjunction with 
     their cross‐motions for summary judgment in accordance with Rule 7.1(a)(3) of the Local Rules 
     of Practice of the United States District Court for the Northern District of New York.  
                                                     
                                                   4 
 1   working for OGS, and defendant‐appellee Aaron Walters is employed by OGS as a 

 2   promotions and public affairs agent. 

 3          Empire State Plaza, in Albany, is owned by the State of New York and operated 

4    by OGS. The Plaza incorporates multiple state buildings, including the Corning Tower, 

 5   four agency buildings, the Swan Street Building, the Legislative Office Building, the 

 6   Robert Abrams Justice Building, the Egg Center for Performing Arts (the “Egg”), the 

 7   Cultural Education Center (which contains the State Museum and the State Library), 

 8   and the New York State Capitol Building, all of which are connected by an 

 9   underground public concourse. The “Plaza level” of the Empire State Plaza is an open 

10   outdoor space featuring a central reflecting pool. This outdoor area, on its own, is also 

11   sometimes referred to as the Empire State Plaza. For our purposes, we use the term 

12   “Empire State Plaza” or simply the “Plaza” to refer solely to the outdoor area that is at 

13   issue in this case.  

14          The Plaza is the site of a farmer’s market on certain weekdays during the 

15   summer. Annually, several state‐organized events are held in the space. These include 

16   the African American Family Day, the Hispanic Heritage Month celebration, the Food 

17   Festival, and the Fourth of July Festival. Subject to a permitting requirement, the Plaza 

18   is also occasionally used by various private groups as a site for political rallies, marches, 

19   and protests. OGS does not use the potential offensiveness of a political event as a basis 

20   for denying an application for the requisite event permit, and it does not review signs 

21   and speeches to be displayed as part of such an event in advance.  

22          Although OGS issues permits to individuals and organizations that apply for 

23   permission to demonstrate on OGS‐controlled property, including the Plaza, some 

24   demonstrations are allowed to occur without a permit, unless they present a disruption 

25   or a health or safety issue. According to OGS, the purpose of the permitting process “is 

26   to provide OGS with notice of the likely size and location of the demonstration so that 
                                                   
                                                 5 
 1   OGS can provide adequate services and operational management.” App. 1013. 

 2   Demonstrations also occur on the concourse beneath the Plaza, some with permits and 

 3   some without.

 4          Defendants contend, but WD disputes, that OGS has a consistent policy of 

 5   allowing only “family‐friendly” events on the Plaza when OGS is operating the event. 

 6   App. 1027. Deputy Commissioner Rabito says that during African American Family 

 7   Day 2010, he directed an OGS employee not to hire one of the proposed dance troupes 

 8   because its dress and type of dance were deemed not family‐friendly. And OGS once 

 9   removed a singer from the stage during a similar event for using the n‐word. Rabito 

10   asserts that, “during the course of an OGS‐sponsored event on the Plaza, OGS has 

11   directed vendors that are permitted to sell products at the Plaza as part of OGS‐

12   sponsored events or programs to remove items from their stalls that violated OGS’s 

13   family‐friendly [policy], including replica ‘black face’ figurines, panties with ‘Kiss Me 

14   I’m Irish’ printed on them, fertility pendants with a phallus that becomes erect when a 

15   chain is pulled, and marijuana leaf belt buckles.” App. 395.

16          In the spring of 2013, OGS began planning a program that would, daily, allow a 

17   limited number of vendors to sell food items from trucks parked at designated spots on 

18   the East Roadway, located on the east side of the Plaza, between the reflecting pool and 

19   the Egg. In prior years, a single private company under contract with the state, Sodexo, 

20   had provided food services for an outdoor lunch program, but Sodexo’s contract was 

21   not renewed for 2013. 

22          Under the new Lunch Program, OGS grants permits to qualified food vendors to 

23   participate in providing food during lunchtime hours to state employees as well as to 

24   visitors who come to the Capitol and adjacent state buildings and parks in the summer 

25   and early fall months. The Lunch Program requires vendors seeking to participate to 

26   apply to OGS for a permit. OGS determines the applicant’s eligibility to participate. 
                                                
                                              6 
1          The application for the 2013 Lunch Program informed vendors of several OGS 

2    policies. Because of their importance, we reproduce many of those policies here 

3    verbatim, notwithstanding their combined length. They included the following: 

 4              •  The Office of General Services is soliciting food vendors for 
 5                 the  2013  Empire  State  Plaza  (ESP)  Summer  Outdoor  Lunch 
 6                 Program  to  be  held  daily  on  the  Plaza  at  the  Empire  State 
 7                 Plaza  in  Albany,  New  York.  The  20  week  season  will  run 
 8                 from Monday, May 20th through Friday, October 4th. 
 9               
10              •  The  Summer  Outdoor  Lunch  Program  Package  includes: 
11                 [among  other  things]  20  feet  of  vending  space  which 
12                 includes electrical hookup and access to water . . . .  
13               
14              •  The cost for full participation, 5 days a week for 20 weeks, is 
15                 $1,500.00; participation on Wednesdays and Fridays only, for 
16                 20 weeks, is $1,000.00. All fees are due with your completed 
17                 application  no  later  than  May  10,  2013.  Interested  parties 
18                 must apply for a vending permit and meet all insurance and 
19                 financial requirements in order to participate in the 2013 ESP 
20                 Outdoor Lunch Program. 
21               
22              •  Vendors  will  not  be  allowed  to  provide  vending  services  at 
23                 the  Empire  State  Plaza  until  they  are  in  receipt  of  written 
24                 approval  of  their  application  to  participate  in  the  Outdoor 
25                 Lunch Program. 
26               
27              •  Unless  prior  arrangements  have  been  made  with  OGS,  all 
28                 vendors are expected to complete the entire season. 
29               
30              •  Vending hours are from 9:00 a.m. – 2:00 p.m. Vendors are not 
31                 allowed to sell prior to or after these hours. 
32               
33              •  Each vendor will be assigned a specific vending location; all 
34                 space assignment will be at the discretion of OGS. 
35               
36              •  The  sale  or  distribution  of  products  other  than  food  or 
37                 beverage items is prohibited. 
                                                       
                                                     7 
 1                 
 2                •  Vendors may only sell menu items approved by the Albany 
 3                   County  Department  of  Health  and  permitted  per  the 
 4                   Vendor’s  vending  permit  for  the  ESP  Outdoor  Lunch 
 5                   Program.  Vendors  wishing  to  add  additional  items  to  their 
 6                   menu  must  request  approval  from  the  Albany  County 
 7                   Department  of  Health  and  provide  OGS’  Bureau  of  Food 
 8                   Services with a copy of the revised permit. OGS reserves the 
 9                   right  to  prohibit  the  sale,  display  or  distribution  of  certain 
10                   items  if,  in  its  sole  opinion,  these  items  may  reasonably 
11                   cause concern such as public safety. 
12                 
13                •  All  vendors  are  expected  to  conduct  themselves  with 
14                   courtesy and in an orderly manner. Arguments, harassment, 
15                   sexual  harassment,  name‐calling,  profane  language,  or 
16                   fighting are grounds for revocation of the vendor permit. 
17                 
18                •  OGS  reserves  the  right  to  change  the  location,  dates,  hours, 
19                   or to terminate entirely the operation of the program at any 
20                   time and without prior notice to the vendor. 
21                 
22                •  Vendors  will  not  refer  to  themselves  as  “sponsor,”  “co‐
23                   sponsor”  or  other  terms  conferring  status  other  than  of  a 
24                   participant. 
25   App. 401‐03 (underscoring in original).  

26         Applicants to the 2013 Lunch Program also signed a “Plaza Vendor Permit 

27   Agreement for Empire State Plaza Vendors,” agreeing to abide by the rules set forth 

28   above (among others). The permit agreement’s preamble contained the following 

29   language: 

30                  WHEREAS,  OGS  has  management  supervision  over  the 
31                  general domain of the food service operations at the Empire 
32                  State Plaza (hereinafter referred to as “Plaza”), 
33                   



                                                         
                                                       8 
 1                WHEREAS,  the  State  is  interested  in  having  food  vendors 
 2                take  part  in  a  lunchtime  food  vending  program  for  the  sale 
 3                and distribution of food/beverage products and services[,] 
 4                 
 5                WHEREAS,  OGS  will  be  operating  such  a  food  vending 
 6                program,  by  subcontracting  some  or  all  of  the 
 7                responsibilities  therefor[]  to  various  independent  food 
 8                vendors, and 
 9                 
10                WHEREAS,  the  Vendor  wishes  to  sell  these  products  in 
11                those  areas  and  during  those  times  OGS  hereinafter 
12                designates. 
13   App. 407. 

14         The Lunch Program was instituted to provide lunch options to government 

15   employees and visitors. Defendants contend more specifically, but WD disputes, that 

16   the Lunch Program “was created as an extension of the cafeteria services at the [Plaza] 

17   in order to meet the practical need to provide summer outdoor lunch options, to the 

18   approximately 11,000 State employees who work at ESP, as well as visitors to the 

19   Capitol, State Museum, performing arts center (The Egg), and the various monuments 

20   and memorial[s] at [the Plaza].” App. 1026. 

21         Defendants claim that OGS informed the public about the Lunch Program in 

22   several different ways. For example, it advertised the Lunch Program on a closed‐circuit 

23   television system located throughout Empire State Plaza’s concourse, but without 

24   listing the names of the vendors. It promoted the Lunch Program on its Facebook page 

25   and other social media websites. And it publicized the Program on a food critic’s blog.  

26         On February 27, 2013, Loguidice contacted OGS to inquire about WD’s possible 

27   participation in the 2013 Lunch Program. On May 10, 2013, Aaron Walters of OGS left a 

28   voicemail message for Loguidice, advising her that WD could apply. On May 17, 2013, 

29   Loguidice faxed WD’s application to OGS. WD’s application included its proposed 

                                                      
                                                    9 
 1   menu, which featured sandwiches with the following names: “Dago,” “Castro,” 

2    “American Idiot,” “Goombah,” “Guido,” “Polack,” “El Guapo,” and “KaSchloppas.” 

 3   App. 1034. Loguidice neglected to include the application’s Appendix B, which is 

 4   designed to contain the vendor’s contact information and tax identification number, and 

 5   a description of the type of vending operation, the space required, the applicant’s 

 6   electrical needs, and other details. At least ten other vendors applied to participate in 

 7   the 2013 Program.  

 8          Soon after receiving WD’s application, OGS officials approached Deputy 

 9   Commissioner Rabito, seeking his views on WD’s proposed participation in the 2013 

10   Lunch Program. According to Rabito, he recognized the term “dago” as “a highly 

11   offensive term for Italians and his initial reaction was that the application would not be 

12   approved.” App. 1034‐35. Rabito recounted that he then conducted a computer search 

13   of the term “dago,” which not only confirmed (he said) that it is an offensive derogatory 

14   term, but also revealed that it has been used to refer to people of Spanish and 

15   Portuguese descent, in addition to Italians. In addition, Rabito declared that he searched 

16   WD’s website and saw that other offensive names appeared on its menu.  

17          It is undisputed that Rabito thereafter denied WD’s application solely because of 

18   those offensive terms, and not on other possible grounds such as the application’s 

19   incompleteness. Defendants characterize Rabito’s act as a denial “on the grounds that 

20   its name contains an offensive ethnic slur and does not fit with OGS’ policy of 

21   providing family‐friendly programming.” App. 1035. WD characterizes the act as a 

22   denial merely on the ground that Rabito found its branding “offensive,” without 

23   reference to “any statute[,] regulation, policy, or other source of guidance in making his 

24   decision.” Id.  

25          Later on the day of Rabito’s denial, OGS advised all applicants other than WD 

26   that their applications to participate in the 2013 Lunch Program had been accepted. 
                                                     
                                                   10 
 1   Among the vendors accepted was a truck named “Slidin’ Dirty,” a slang reference, 

 2   apparently, both to small hamburgers and to the act of driving while in possession of 

 3   drugs or firearms. App. 1036‐37.3 Although none dispute that Rabito’s decision rested 

 4   solely on WD’s offensive branding, when OGS formally notified WD of its permit 

 5   denial on May 20, 2013, it cited as reasons both WD’s offensive name and its failure to 

 6   submit a complete application before the stated deadline. OGS approved other 

 7   applications that were late and/or incomplete, however.   

 8          In the fall of 2013, OGS adopted a new procedure to assess the applications of 

 9   outside vendors seeking to participate in its events and programs. Under the new 

10   procedure, each event or program would have a set of explicit criteria by which 

11   applications would be scored, and explicit scoring cutoffs to determine which 

12   applicants would be accepted.  

13          On May 5, 2014, WD submitted a timely and complete application for the 2014 

14   Lunch Program. The application was reviewed by OGS employees designated as the 

15   selection committee, was scored, and received a score sufficient for acceptance into the 

16   program. Nevertheless, the application was denied. WD received a letter dated May 16, 

17   2014, from Bruso, advising it that its application had been denied “due to your firm’s 

18   name as previously described.” App. 659, 1018. Among the eight complete applications 

19   submitted that year, WD’s was the only one not accepted.  

20          WD filed this section 1983 lawsuit on August 27, 2013. In its amended complaint, 

21   WD alleges that OGS officials violated its rights to free speech and equal protection 

22   under the United States Constitution and the New York State Constitution by denying 

23   its application for a vendor permit in the 2013 and 2014 Lunch Programs on the basis of 



            3  Defendants have not expressly admitted that an application for a food truck named 
     “Slidin’ Dirty” was accepted, but they have not challenged WD’s factual assertion that one was.  
                                                      
                                                    11 
 1   its branding. WD seeks injunctive and declaratory relief, along with attorney’s fees. It 

 2   has abandoned its claim for money damages. 

 3          The parties filed cross‐motions for summary judgment, and in March 2016, the 

4    District Court denied WD’s motion, granted the defense’s motion, and entered 

 5   judgment in favor of defendants Bruso, Destito, Rabito, and Walters. Wandering Dago, 

 6   Inc. v. Destito, No. 1:13‐CV‐1053, 2016 WL 843374 (N.D.N.Y. Mar. 1, 2016). The District 

 7   Court rejected WD’s argument that its speech—again, the name of its truck and food 

 8   offerings—was protected by the commercial speech doctrine. Rather, it concluded that 

 9   WD’s speech must be considered either government speech, speech by a government 

10   contractor, or private speech in a government‐owned forum, as to which the First 

11   Amendment’s protections would not prevent OGS’s denial. Unsure of which category 

12   applied, the court concluded that WD’s claim failed under each. It also rejected WD’s 

13   federal equal protection claim and the parallel free speech and equal protection claims 

14   under the New York State Constitution.  

15          WD timely appealed.  

16                                         DISCUSSION 

17          WD argues that branding its business with language commonly viewed as ethnic 

18   slurs while participating in the Lunch Program at the Empire State Plaza is a form of 

19   commercial speech in a quintessential public forum, and that therefore OGS’s actions 

20   must be subjected to close judicial scrutiny. Further, WD contends that, regardless of 

21   the forum’s nature, defendants violated its First Amendment rights by discriminating 

22   against its viewpoint, and necessarily also its equal protection rights and rights under 

23   the New York State Constitution. It challenges OGS’s contention that defendants’ 

24   actions constituted government speech or regulation of a government contractor’s 

25   speech, as well as the permissibility of the District Court’s sua sponte addressing those 

26   issues. In addition, WD argues that the standard by which OGS decision‐makers 
                                                   
                                                 12 
 1   evaluated Lunch Program applications allowed defendants, unconstitutionally, to 

 2   impose prior restraints at their discretion.  

 3          While not disputing that WD’s use of ethnic slurs in the branding of its food 

 4   truck is a form of speech, defendants counter that the Lunch Program is a nonpublic 

 5   forum; that commercial speech doctrine does not apply to speech made in this context; 

 6   and that prohibiting the use of ethnic slurs is a reasonable and viewpoint‐neutral 

7    regulation. Turning to the issue of discretion, defendants argue that OGS’s asserted 

 8   “family‐friendly” policy, in both its written and unwritten expressions, sufficiently 

 9   circumscribes its decision‐makers’ discretion in evaluating Lunch Program applications 

10   to survive constitutional challenge. They also maintain that their actions were part of 

11   OGS’s government speech, or at least regulation of a government contractor’s speech, 

12   and are therefore not subject to the same degree of First Amendment scrutiny as 

13   restrictions on private speech. Finally, on the same reasoning, they contend that WD’s 

14   equal protection and New York State Constitution claims fail.  

15          For the reasons set out below, we conclude that the District Court should have 

16   granted summary judgment in WD’s favor and not for defendants. By rejecting WD’s 

17   application only on the ground of its branding, defendants impermissibly discriminated 

18   against WD’s viewpoint and therefore ran afoul of the First Amendment, whether WD’s 

19   speech is categorized as commercial speech, speech in a public forum, or speech in a 

20   nonpublic forum. See Matal v. Tam, 137 S. Ct. 1744 (2017). Defendants’ actions are not 

21   shielded by doctrines applicable to government speech and government contractor 

22   speech. Although bearing some similarities to regulation of these types of speech, 

23   defendants’ actions are properly characterized as viewpoint‐based regulation of private 

24   speech. In light of those conclusions, which entitle WD to the injunctive relief it seeks, 

25   we need not reach WD’s facial First Amendment challenge concerning discretionary 

26   prior restraints. Finally, from our First Amendment analysis, it follows that the District 
                                                    
                                                  13 
 1   Court reached erroneous conclusions regarding WD’s equal protection and New York 

 2   State Constitution claims.  

 3          We review de novo “a district court’s ruling on cross‐motions for summary 

 4   judgment, in each case construing the evidence in the light most favorable to the non‐

 5   moving party.” Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir. 2011). Summary 

 6   judgment may be granted if there is “no genuine dispute as to any material fact” and 

 7   the moving party is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 

 8          I.     OGS’s decisions to deny WD’s Lunch Program applications  

 9          As set out below, the constitutionality of defendants’ actions depends on what 

10   OGS was targeting—content or a viewpoint—when it denied WD’s Lunch Program 

11   applications and whether WD’s branding, if WD had been included in the Lunch 

12   Program, would have been WD’s own private speech or, instead, a form of government 

13   speech. The answers to those questions, in turn, set the level of constitutional scrutiny 

14   we must apply as we evaluate WD’s challenges to defendants’ actions.  

15          We conclude that defendants engaged in viewpoint discrimination when they 

16   denied WD’s applications because WD branded its truck and products with ethnic 

17   slurs. We reject defendants’ arguments that WD’s speech should be seen as government 

18   speech. As a result, defendants’ actions are subject to, and fail, heightened scrutiny, 

19   irrespective of whether we categorize WD’s speech as commercial speech, speech in a 

20   public forum, or speech in a nonpublic forum. We therefore reverse that portion of the 

21   District Court’s judgment that concerns the constitutionality of OGS’s decisions to deny 

22   WD’s Lunch Program applications. 

23                 A.     Viewpoint discrimination 

24          As set out above, WD contends that defendants discriminated against its 

25   viewpoint when, because the WD truck and its products were branded with ethnic 

26   slurs, they denied WD’s Lunch Program application. Defendants agree that they denied 
                                               
                                             14 
 1   WD’s application because of its use of what they saw as ethnic slurs. They argue, 

 2   however, that WD’s use of this language did not reflect any real “viewpoint”: when 

 3   deposed, defendants observe, Loguidice and Snooks described their use of the language 

 4   as nothing more than a “nod to [their] Italian heritage” and as part of how they 

 5   presented WD as “the people’s truck.” App. 73, 169. According to defendants, WD’s 

 6   adoption of a coherent message of “irreverent, blue‐collar solidarity” has been 

7    “manufacture[d] . . . post‐hoc.” Appellees’ Br. 38. Defendants also contend that they 

8    rejected WD’s application not because of any message that WD might have intended to 

9    convey, but rather because WD’s use of ethnic slurs was “offensive” and not “family 

10   friendly.” Id. at 39. For the reasons set out below, and in light of the Supreme Court’s 

11   recent decision in Matal v. Tam, 137 S. Ct. 1744 (2017), we hold that OGS’s denials 

12   amounted to viewpoint discrimination.    

13          Government “[d]iscrimination against speech because of its message is presumed 

14   to be unconstitutional.” Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 828 

15   (1995). “Viewpoint discrimination is a ‘subset or particular instance of the more general 

16   phenomenon of content discrimination,’ in which ‘the government targets not subject 

17   matter but particular views taken by speakers on a subject.’” Make the Rd. by Walking, 

18   Inc. v. Turner, 378 F.3d 133, 150 (2d Cir. 2004) (citation omitted) (quoting Rosenberger, 515 

19   U.S. at 829, 831). The government discriminates against viewpoints when it disfavors 

20   certain speech because of “the specific motivating ideology or the opinion or 

21   perspective of the speaker.” Rosenberger, 515 U.S. at 829.  

22          As we have noted, “the distinction between content discrimination . . . and 

23   viewpoint discrimination . . . is somewhat imprecise.” Make the Rd. by Walking, 378 F.3d 

24   at 150; see also Rosenberger, 515 U.S. at 831 (“[T]he distinction is not a precise one.”). But 

25   the Supreme Court’s recent decision in Matal v. Tam, 137 S. Ct. 1744 (2017), provides 

26   substantial guidance regarding viewpoint discrimination in the context of speech 
                                                
                                              15 
 1   labeled “offensive”—in particular, language generally perceived as ethnic slurs. In 

 2   Matal, the Court addressed the constitutionality of a statutory provision “prohibit[ing] 

 3   the registration of a trademark ‘which may disparage . . . persons, living or dead, 

 4   institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.’” Id. 

 5   at 1753 (quoting 15 U.S.C. § 1052(a)). The U.S. Patent and Trademark Office (“PTO”) 

 6   applied the statute to reject proposed marks, including that proposed in Matal, if a 

 7   “substantial composite . . . of the referenced group would find the proposed mark . . . to 

 8   be disparaging in the context of contemporary attitudes,” whether or not the applicant 

 9   was a member of that group or “ha[d] good intentions” in using the term. Id. at 1754. At 

10   issue in the case was the PTO’s rejection of an application to register the mark “The 

11   Slants,” the name of a musical band, which the PTO judged to be an ethnic slur 

12   offensive or derogatory to Asian‐Americans. The band, whose members were Asian‐

13   American, contended that their use of the slur helped them “‘reclaim’ the term and 

14   drain its denigrating force.” Id. at 1751.  

15          Although split between two opinions, all eight Justices participating in Matal 

16   concluded that the PTO’s rejection of The Slants’ mark constituted unconstitutional 

17   viewpoint discrimination. See id. at 1763 (Justice Alito’s lead opinion joined by three 

18   other Justices), 1765 (Justice Kennedy’s concurrence joined, in relevant part, by three 

19   other Justices). Importantly, they reached that conclusion even though the trademark 

20   application at issue “was denied not because the Government thought [the applicant’s] 

21   object was to demean or offend but because the Government thought his trademark 

22   would have that effect on at least some Asian‐Americans.” Id. at 1766 (Kennedy, J., 

23   concurring) (emphasis added); see also id. at 1763 (Alito, J.) (“[The statute] denies 

24   registration to any mark that is offensive to a substantial percentage of the members of 

25   any group.”).  


                                                      
                                                    16 
 1          Justice Kennedy’s concurrence explains further why the PTO’s practice was not 

 2   saved by either its “appli[cation] in equal measure to any trademark that demeans or 

 3   offends” or by the PTO’s disregard of “the applicant’s personal views or reasons for 

 4   using the mark.” Id. at 1766. As to the first point, the concurrence stresses that 

 5   “mandating positivity . . . might silence dissent and distort the marketplace of ideas” 

 6   even though the mandate is applied evenhandedly to all participants. Id. As to the 

 7   second point, the concurrence rejects the notion that the government can “insulate a law 

 8   from charges of viewpoint discrimination by tying censorship to the [expected] reaction 

 9   of the speaker’s audience,” rather than to the speaker’s views or intentions. Id. at 1766‐

10   67. That is because “a speech burden based on audience reactions is simply government 

11   hostility and intervention in a different guise”—“[t]he speech is targeted, after all, based 

12   on the government’s disapproval of the speaker’s choice of message.” Id. at 1767.  

13          Applying Matal to the facts presented here leaves little doubt that defendants’ 

14   actions in rejecting WD’s speech are correctly seen as viewpoint, not merely content, 

15   discrimination. Wherever one might draw the line between expressions of “viewpoint” 

16   and other categories of speech content in a different context, Matal is clear that “[g]iving 

17   offense is a viewpoint” when it comes to ethnic slurs, id. at 1763 (Alito, J.)—at least 

18   when giving “offense” to an audience is the sole effect that the government is targeting. 

19   See also id. at 1766 (Kennedy, J., concurring) (“[T]he Government’s disapproval of a 

20   subset of messages it finds offensive . . . is the essence of viewpoint discrimination.”).  

21          In other contexts, however, ethnic slurs might cause negative effects of a different 

22   sort—that is, not mere “offense”—that the government could target without engaging 

23   in viewpoint discrimination. A hostile work environment claim under 

24   antidiscrimination law is one example. Most antidiscrimination laws “regulate[] 

25   membership and employment policies as conduct, not as expression,” and “prohibit[] 

26   discriminatory membership and employment policies not because of the viewpoints 
                                            
                                          17 
 1   such policies express, but because of the immediate harms . . . such discrimination 

 2   causes.” Boy Scouts of Am. v. Wyman, 335 F.3d 80, 93 (2d Cir. 2003). These laws, while 

 3   perhaps causing “viewpoint disparity” in workplaces, are generally not considered 

 4   viewpoint discriminatory.4 Id. Nothing in Matal or this opinion changes that. 

 5           Nor does Matal call into question the government’s ability to regulate speech, 

6    including the use of slurs, that constitutes a “true threat” of violence, Virginia v. Black, 

 7   538 U.S. 343, 359‐60 (2003), “harassment,” Hill v. Colorado, 530 U.S. 703, 723‐24 (2000), or 

 8   “fighting words,” R.A.V. v. City of St. Paul, 505 U.S. 377, 386 (1992) (observing that 

 9   fighting words have an “unprotected . . . nonspeech element” (internal quotation marks 

10   omitted)); NLRB v. Pier Sixty, LLC, 855 F.3d 115, 124 n.46 (2d Cir. 2017) (describing 

11   fighting words as “so insulting in both content and delivery that they are likely to 

12   provoke the listener to respond violently”). Defendants here, however, have not argued 

13   that WD’s speech falls within these unprotected categories.   

14           Ultimately, we think Matal compels the conclusion that defendants have 

15   unconstitutionally discriminated against WD’s viewpoint by denying its Lunch 

16   Program applications because WD branded itself and its products with ethnic slurs. 

17   Although ethnic slurs are used to express a variety of opinions and obtain a variety of 

18   effects, under Matal the mere use of these potentially offensive words in the factual 

19   setting presented here reflects a viewpoint and cannot be framed by the government as 

20   a larger viewpoint‐neutral category of speech content available to advance multiple 

21   viewpoints and therefore subject to less First Amendment protection.    

22           Thus, contrary to defendants’ suggestion, we need not delineate the full extent of 

23   the message that Loguidice and Snooks were trying to convey. Whatever the intended 


             4 Antidiscrimination laws can, of course, raise First Amendment concerns of a different 
     sort, relating to associational rights. See, e.g., Boy Scouts of Am. v. Dale, 530 U.S. 640 (2000); Bd. of 
     Dirs. of Rotary Int’l v. Rotary Club of Duarte, 481 U.S. 537 (1987). 
                                                           
                                                         18 
 1   message, WD’s use of ethnic slurs reflects a viewpoint about when and how such 

 2   language should be used. Further, it matters not that defendants, like the PTO in Matal, 

 3   might well have targeted ethnic slurs solely because of the audience’s expected reaction, 

 4   rather than because of WD’s intended message. Defendants engaged in viewpoint 

 5   discrimination here even if the denial of WD’s application resulted from an across‐the‐

 6   board prohibition applicable to all speakers without regard to their intended messages.   

 7           In light of the clarification provided by Matal, therefore, we conclude that the 

 8   District Court erred in its assessment: the undisputed facts show that defendants did 

 9   engage in viewpoint discrimination when they denied WD’s Lunch Program 

10   applications solely because the WD truck and its products were branded with ethnic 

11   slurs. Given Matal’s clarity on this point, we think it unnecessary to discuss at length 

12   earlier precedents that could be interpreted as supporting a different conclusion.5    

13                   B.      Government speech and government contractor speech  

14           Defendants further contend, however, that any viewpoint discrimination on their 

15   part is of no moment because OGS’s denial of WD’s application should be understood 

16   as a permissible manifestation of OGS’s own government speech—a refusal to endorse 




             5 In Perry v. McDonald, for example, we concluded that a state did not engage in 
     unlawful viewpoint discrimination when it rejected a request for a “SHTHPNS” vanity plate, 
     while at the same time allowing plates such as “COWPIES,” “POOPER,” and “BM.” 280 F.3d 
     159, 170‐71 (2d Cir. 2001). Although all the language on the plates was scatological, 
     “SHTHPNS” was the only “offensive” plate because it contained “easily recognizable 
     profanities.” Id. We held that the government was not targeting the worldview underlying the 
     phrase “shit happens,” but rather the use of profanities to express that philosophy, and that the 
     latter objective did not amount to viewpoint discrimination. Of course, following the Supreme 
     Court’s decision in Walker v. Texas Division, Sons of Confederate Veterans, Inc., the state’s rejection 
     of the vanity plate might now be permitted on the alternative ground that the plate’s language 
     constituted government speech. 135 S. Ct. 2239, 2246 (2015) (“[S]pecialty license plates issued 
     pursuant to Texas’s statutory scheme convey government speech.”).   
                                                         
                                                       19 
 1   ethnic slurs in a state‐sponsored program—or as lawful regulation of speech made by a 

 2   government contractor.6 We are not persuaded by these arguments.  

 3                         1.      Government speech 

 4          “When government speaks, it is not barred by the Free Speech Clause from 

 5   determining the content of what it says.” Walker v. Tex. Div., Sons of Confederate Veterans, 

 6   Inc., 135 S. Ct. 2239, 2245 (2015). When it acts as a speaker, the government is entitled to 

 7   favor certain views over others. See id. at 2251. The question is whether speech by the 

 8   vendors participating in the Lunch Program—an event involving both the government 

 9   and private individuals—is properly characterized by defendants as government 

10   speech. For the reasons set out below, we find the government speech characterization 

11   inapt here.  

12          The Supreme Court has identified forms of speech belonging to the government 

13   despite private individuals’ involvement. In Walker, the Court held that specialty 

14   automobile license plates issued by Texas were government speech over which the 

15   government could exercise editorial control. The Court cited three factors underlying its 

16   conclusion: (1) “the history of license plates show[ed] that . . . they long ha[d] 

17   communicated messages from the States,” id. at 2248; (2) “license plate designs [we]re 

18   often closely identified in the public mind with the [State],” id. (internal quotation 

19   marks omitted); and (3) “Texas maintain[ed] control over the messages conveyed on its 

20   specialty plates,” id. at 2249. Applying a similar framework, the Court has also found to 

21   be government speech a city’s refusal to place a private group’s permanent religious 

22   monument in the city’s park alongside other religious and secular displays. Pleasant 

23   Grove City v. Summum, 555 U.S. 460, 481 (2009). Explaining its rationale, it cited the 

            6 We note that the District Court raised and addressed these issues sua sponte without 
     affording WD an opportunity to be heard on them. These issues, however, are legal in nature 
     and, on appeal, have been fully briefed by both parties. In the interest of judicial economy, we 
     therefore reach them now.  
                                                       
                                                     20 
 1   history of government use of monuments to speak to the public; the fact that observers 

 2   generally expected permanent monuments to convey a message on the property 

 3   owner’s behalf; and the city’s control over the selection of monuments. Id. at 470‐73. 

 4          At the same time, however, speech that is otherwise private does not become 

 5   speech of the government merely because the government provides a forum for the 

 6   speech or in some way allows or facilitates it. See, e.g., Cornelius v. NAACP Legal Def. & 

 7   Educ. Fund, Inc., 473 U.S. 788, 811‐13 (1985) (holding that a charity drive organized by 

 8   government was nonpublic forum for private speakers to solicit donations, and 

 9   therefore that viewpoint discrimination was prohibited); Latino Officers Ass’n, N.Y., Inc. 

10   v. City of N.Y., 196 F.3d 458, 468‐69 (2d Cir. 1999) (holding that a police department’s 

11   refusal to permit police affinity group to march in parades was not a form of 

12   government speech). In its recent decision in Matal, the Supreme Court held that 

13   trademark registration, and the PTO’s refusal to register marks deemed offensive, was 

14   not a form of government speech. Matal, 137 S. Ct. at 1757‐60. The Matal Court 

15   unanimously underscored that it exercises “great caution before extending [its] 

16   government‐speech precedents,” citing the risk that “private speech could be passed off 

17   as government speech” and “silence[d]” by “simply affixing a government seal of 

18   approval.” Id. at 1758. It characterized Walker’s holding allowing state regulation of 

19   license plate content as “mark[ing] the outer bounds of the government‐speech 

20   doctrine.” Id. at 1760.  

21          Applying the Walker/Summum factors here, we find it hard to accept the 

22   proposition that OGS’s denial of WD’s application was a form of government speech, 

23   rather than regulation of private speech. Unlike in both Walker and Summum, 

24   defendants have not pointed to any record evidence of a well‐established history of 

25   OGS’s controlling the names of Lunch Program vendors in order to tailor a government 

26   message. They concede that the Lunch Program has existed for only “a few years,” and 
                                               
                                             21 
 1   the history they cite is a general history of “sponsor[ing]” assertedly “analogous 

 2   programs” in the Plaza. Appellees’ Br. 58.  

 3          Further, to the extent that OGS does have a history of screening applications for 

 4   various permits to use Empire State Plaza, we see little to distinguish OGS’s role from 

 5   the role filled by any state or local government entity that decides whether to grant 

 6   permits to use any public lands. The record contains no basis for thinking that Lunch 

 7   Program vendors’ names, any more than the names of other organizations that receive 

 8   permits to use public lands for special events, are closely identified with the 

 9   government “in the public mind.” Matal, 137 S. Ct. at 1760. In addition—drawing on the 

10   Court’s reasoning in Summum, which also involved the use of public land—we find it 

11   significant that the food vendors participating in the Lunch Program are a merely 

12   temporary feature of the landscape, and quite visibly so. In Summum, by contrast, the 

13   Court rested its holding in part on the notion that observers of a monument placed on 

14   government property would, partly from its permanence, generally infer that the 

15   monument expressed a message endorsed by the government. See 555 U.S. at 470‐73.  

16           Having said that, we acknowledge that the Lunch Program is more than simply 

17   a grant of access to public lands to which OGS has affixed a government seal and a 

18   “program” designation. More than simply access to Empire State Plaza, OGS provides 

19   additional assistance to vendors by publicizing the program and by providing vendors 

20   with access to electricity and water on the Plaza through facilities installed there. We 

21   have little trouble rejecting the argument that OGS was expressing its own views when 

22   it refused to allow WD physical access to Empire State Plaza—apart from this further 

23   assistance—during the Lunch Program. But we think a more difficult question is posed 

24   by OGS’s declining, because of WD’s branding, to provide facilities and promotional 

25   support for WD’s participation in the Lunch Program. The First Amendment might 


                                                      
                                                    22 
 1   conceivably bar the former action (preventing physical access) but not the latter 

 2   (refusing additional support).7  

 3          The additional assistance provided to permitted vendors by OGS lends support 

 4   to defendants’ assertion that WD’s participation would be perceived by the public as 

 5   government speech, and also implicates another line of argument that is not clearly 

 6   expressed in their brief: that government may “set spending priorities” and “selectively 

 7   fund . . . activities it believes to be in the public interest.” Nat’l Endowment for Arts v. 

 8   Finley, 524 U.S. 569, 588 (1998). Arguably, OGS’s modest additional assistance was a 

 9   form of selective funding. This argument, however, raises “a notoriously tricky question 

10   of constitutional law.” Matal, 137 S. Ct. at 1760 (Alito, J.). In general, “if a party objects to 

11   a condition on the receipt of [government] funding, its recourse is to decline the funds,” 

12   but sometimes “a funding condition can result in an unconstitutional burden on First 

13   Amendment rights.” Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 133 S. Ct. 2321, 

14   2328 (2013).  

15          Still, even taking account of the possible import of OGS’s additional assistance, 

16   we conclude that the record in this case cannot support concluding that OGS expressed 

17   its own message by denying WD’s Lunch Program applications. For all the reasons 

18   already reviewed above, we find it implausible that OGS, by permitting WD’s full 

19   participation in the Lunch Program, would be viewed by the public as having adopted 

20   WD’s speech as its own. In Matal, the PTO “d[id] not dream up the[] marks”; it merely 

21   registered them, a service provided to many trademark applicants. Matal, 137 S. Ct. at 

22   1758. Here, OGS did not “dream up” or adopt WD’s branding, nor would a reasonable 

            7  Of course, within the bounds of the First Amendment, OGS may place content‐neutral 
     restrictions on the time, place, and manner of speech delivered on government property. But 
     defendants have not argued that their denial of WD’s application was motivated by legitimate 
     concerns about the time, place, or manner of WD’s speech (e.g., crowding). Rather, their denial 
     was motivated by the speech’s viewpoint.  
                                                      
                                                    23 
 1   observer think it did so simply because of the incidental assistance that OGS provides to 

 2   Lunch Program vendors.   

 3          We arrive at the same conclusion when the issue is framed in terms of OGS’s 

 4   entitlement to fund private speech selectively. To begin with, we are not so sure that 

 5   OGS’s incidental assistance to vendors constitutes a significant government benefit 

 6   separate and apart from providing access to the forum itself. As we discuss below, the 

 7   government’s making available a forum for private speech does not constitute a 

 8   “subsidy,” and is circumscribed by a specific set of constitutional restrictions that 

 9   includes a rule against viewpoint discrimination. It is true that OGS’s local publicity 

10   efforts and provision of on‐site water and electricity sources are not elements of the 

11   most basic definition of the “forum” at issue here: Empire State Plaza as a physical 

12   space. But in creating forums for private activity, the government sometimes furnishes 

13   services or tangible goods, not access to a physical space. In Cornelius, for example, the 

14   private speech occurred in literature produced by the government to promote a charity 

15   drive. See Cornelius, 473 U.S. at 791.  

16          As Justice Alito observed in a portion of his Matal opinion joined by three other 

17   Justices, the government’s provision of a speech‐facilitating service (there, trademark 

18   registration) in return for a fee—in the case of the Lunch Program, a $1500 fee—hardly 

19   resembles a typical government subsidy, see Matal, 137 S. Ct. at 1761 (Alito, J.), and 

20   perhaps in some instances looks more like creating a forum, see id. at 1763 (suggesting 

21   that forum doctrine, rather than precedents about “government programs,” might be 

22   the proper framework for understanding trademark registration). In addition, treating 

23   as government “subsidies” not only “cash subsidies or their equivalent,” but also 

24   “government service[s] . . . utilized by only some, e.g., the adjudication of private 

25   lawsuits and the use of public parks and highways,” id. at 1763 (Alito, J.), would 

26   empower government to place speech‐related conditions on citizens’ access to 
                                               
                                             24 
 1   numerous essential public services. Adopting such a capacious view of government’s 

 2   prerogative to fund speech selectively would represent a step far beyond Supreme 

 3   Court precedent and likely conflict with the fundamental purposes of the First 

 4   Amendment.   

 5          But even were we to accept the theory that OGS “subsidizes” Lunch Program 

 6   vendors’ speech beyond merely creating a forum, we do not think that defendants have 

7    avoided the First Amendment’s prohibition of government viewpoint discrimination. 

8    We acknowledge that “viewpoint‐based funding decisions can be sustained [as 

 9   government speech] . . . [w]hen the government disburses public funds to private 

10   entities to convey a governmental message.” Legal Servs. Corp. v. Velazquez, 531 U.S. 533, 

11   541 (2001) (internal quotation marks omitted). This principle does not apply, however, 

12   when a government program is not designed to “promote a governmental message.” Id. 

13   at 542. When a government program’s very concept contemplates presenting a diversity 

14   of views from participating private speakers, the government may not then “single out 

15   a particular idea for suppression because it [is] dangerous or disfavored.” Id. at 541; see 

16   also Nat’l Endowment for the Arts, 524 U.S. at 587 (“[E]ven in the provision of subsidies, 

17   the Government may not ai[m] at the suppression of dangerous ideas.” (internal 

18   quotation marks omitted)). Further, the government “cannot recast a condition on 

19   funding as a mere definition of its program in every case, lest the First Amendment be 

20   reduced to a simple semantic exercise.” Legal Servs. Corp., 531 U.S. at 547.  

21          The design of the Lunch Program conflicts with the notion that OGS somehow 

22   employs the program—and the language used by the vendors—to convey a 

23   government message. Defendants stress that OGS aims to make the Lunch Program 

24   “family‐friendly,” and we do not doubt that that is so. But the record does not 

25   document OGS’s having organized the Lunch Program for the purpose of conveying 

26   any message at all. The purpose was to provide casual outdoor lunch options to state 
                                                 
                                               25 
 1   employees and visitors to the capital. And the structure of the program—inviting 

 2   outside vendors to bring their own food trucks—seems to contemplate that, through 

 3   signs and advertising décor to differentiate one from the other, participating vendors 

 4   will bring some of their own diverse personal expression—not government messages—

 5   to Empire State Plaza. Nor does the record reflect that the vendors accepted into the 

 6   Lunch Program are selected because of their ability to help convey a coherent 

 7   government message. Instead, the reasonable inference to be drawn from the record is 

 8   that the Lunch Program generally accepted all applicants during the relevant time 

 9   period, and WD’s rejection was exceptional: for both the 2013 Lunch Program and the 

10   2014 Lunch Program, every vendor who completed an application was accepted, except 

11   for WD. OGS’s acceptance of the “Slidin’ Dirty” truck in the Lunch Program further 

12   illustrates the point.    

13          We do not doubt that the government has a legitimate interest in promoting 

14   family‐friendly messages, speaking directly itself or through selective subsidies. But on 

15   the undisputed facts in the record before us, we are unable to conclude that OGS was 

16   aiding the transmission of a government message by denying WD’s Lunch Program 

17   applications.  

18          For these reasons, we conclude that defendants’ actions were not OGS’s 

19   “government speech.” The government speech doctrine therefore offers defendants no 

20   refuge from the First Amendment’s prohibition of viewpoint discrimination.  

21                          2.     Government contractor speech 

22          Defendants also argue that OGS’s actions should be seen as conditions placed on 

23   a prospective government contractor’s speech—that is, WD’s speech—and thus are 

24   subject to, and satisfy, the balancing of interests described by Board of County 

25   Commissioners, Wabaunsee County v. Umbehr, 518 U.S. 668 (1996) (holding that First 

26   Amendment requires fact‐intensive and deferential balancing of government’s interests 
                                               
                                             26 
 1   against government contractors’ speech interests, in line with the standard applied to 

 2   government employees under Pickering v. Board of Education, 391 U.S. 563 (1968)). We 

 3   reject this argument as well.  

 4          Defendants point out that OGS conceived of the Lunch Program as a substitute 

 5   for the government’s prior contract with Sodexo to provide lunch at the Plaza during 

 6   the summer months, and that the Lunch Program vendor application materials advised 

 7   that OGS planned to “subcontract[]” food service operations to interested vendors. 

 8   App. 407. But defendants cite no authority for the proposition that these facts alone 

 9   effectively render WD a prospective government contractor. Neither Pickering nor its 

10   progeny, including Umbehr, relied on by defendants, are on point. In those cases, the 

11   government agreed to pay public moneys to private individuals for services to be 

12   rendered, and therefore had a stronger interest in restricting those individuals’ speech 

13   than in restricting the speech of the public at large. See Umbehr, 518 U.S. at 675‐78; 

14   Pickering, 391 U.S. at 568.  

15          Our factual setting differs significantly. It is true that the Lunch Program is an 

16   economic arrangement involving OGS and private vendors—an arrangement that OGS 

17   is not compelled to enter into—and that the vendors stand to generate revenue for 

18   themselves as a result of the arrangement. It is also true that OGS indirectly benefits 

19   from the goods and services the food vendors provide as part of this exchange: through 

20   the program, it provides its employees outdoor lunch options. But that is where the 

21   resemblance to government contracting ends. What OGS provides in this exchange is 

22   access to a forum—an issue governed by forum doctrine, not Umbehr—and modest 

23   nonmonetary assistance that facilitates the use of that forum. And it is those employees 

24   and other private citizens, not OGS, that actually pay the food vendors for their goods 

25   and services and directly benefit from them. The only monetary exchange between the 

26   food vendors and OGS is a fee paid by the vendors to OGS.  
                                                 
                                               27 
 1          In light of those considerations, we see the food vendors not as government 

 2   contractors, but rather as private entities that pay to access public benefits and, in using 

 3   those benefits to their economic advantage, secondarily satisfy a government purpose. 

 4   To categorize WD as a prospective government contractor would represent a 

 5   considerable and, we think, unwarranted expansion of Umbehr. We therefore reject 

 6   defendants’ argument and decline to analyze WD’s speech under a government 

 7   contractor rubric. 

 8                 C.      Whether defendants’ viewpoint discrimination was justified 

 9          Defendants have not argued that their actions, if correctly characterized as 

10   viewpoint discrimination against WD’s private speech, were sufficiently justified by 

11   OGS’s governmental interests to survive First Amendment scrutiny. Nor do we think 

12   that that argument could be successfully made here, but we address it briefly to 

13   complete the analytical picture.  

14          In general, government viewpoint discrimination against private speech violates 

15   the First Amendment unless it is narrowly tailored to achieve a compelling government 

16   interest. Amidon v. Student Ass’n of State Univ. of N.Y. at Albany, 508 F.3d 94, 105‐06 

17   (2d Cir. 2007); Husain v. Springer, 494 F.3d 108, 128 n.14 (2d Cir. 2007). This rule applies 

18   to private speech delivered on public property regardless of how the property is 

19   categorized under forum doctrine. See Make the Rd. by Walking, 378 F.3d at 142‐43. It is 

20   therefore unnecessary for us to identify the type of forum at issue here before assessing 

21   whether OGS’s actions were justified: we would apply the same level of scrutiny 

22   whether WD sought to speak in a public forum (as WD contends) or a nonpublic forum 

23   (as defendants contend).  

24          As to the effect of classifying WD’s speech as commercial, the Supreme Court’s 

25   decision in Matal is again instructive. Joined by three other Justices, Justice Alito refused 

26   to recognize the government’s “interest in preventing speech expressing ideas that 
                                                  
                                                28 
 1   offend” as a “substantial interest” that could support commercial speech regulation 

 2   under Central Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447 

 3   U.S. 557 (1980). Matal, 137 S. Ct. at 1764‐65. Similarly, Justice Kennedy concluded in his 

 4   concurrence in Matal that the statutory provision at issue there was unconstitutional 

 5   whether or not the speech was “commercial” and subject to Central Hudson’s relaxed 

 6   standard. Id. at 1767. He explained that “the viewpoint based discrimination at issue . . . 

 7   necessarily invoke[d] heightened scrutiny” and would “remain[] of serious concern in 

 8   the commercial context.” Id. It is possible that this “heightened scrutiny” of viewpoint 

 9   discrimination in the commercial speech context is less exacting than the scrutiny 

10   applicable to viewpoint discrimination outside that context. But Matal instructs that 

11   viewpoint discrimination is scrutinized closely whether or not it occurs in the 

12   commercial speech context.  

13          Reviewing the record and the parties’ submissions, we perceive no governmental 

14   interest of sufficient weight to justify defendants’ actions, regardless of how we might 

15   resolve the parties’ disagreement over the most appropriate categorization of WD’s 

16   speech (commercial speech, speech in a public forum, or speech in a nonpublic forum).  

17                                         *      *      * 

18          For these reasons, we conclude that the District Court erred in entering summary 

19   judgment in defendants’ favor on the question whether they violated WD’s First 

20   Amendment rights by denying WD’s Lunch Program applications because its truck and 

21   products were branded with language commonly seen as ethnic slurs. We further 

22   conclude that WD is entitled to summary judgment in its favor on that question. We 

23   therefore reverse that portion of the District Court’s judgment and remand the case with 

24   instructions for the District Court to enter an order declaring that defendants’ conduct 

25   as to both the 2013 and 2014 applications violated WD’s First Amendment rights, and 


                                                   
                                                 29 
 1   enjoining defendants from denying WD’s future Lunch Program applications because 

 2   of WD’s use of ethnic slurs in its branding.8  

 3          II.     Selective‐enforcement claim 

 4          Our determination under Matal that defendants discriminated against WD’s 

 5   viewpoint in violation of the First Amendment leads us to conclude that the District 

 6   Court erred also in granting summary judgment in favor of defendants as to WD’s 

 7   selective‐enforcement claim under the Equal Protection Clause. We therefore reverse 

 8   this portion of the District Court’s judgment as well.  

 9          To prevail on its selective‐enforcement theory, WD must show “(1) that [it] was 

10   treated differently from other similarly situated businesses and (2) that such differential 

11   treatment was based on impermissible considerations such as race, religion, intent to 

12   inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to 

13   injure a person.” Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 790 (2d Cir. 2007) 

14   (internal quotation marks omitted). WD argues that, while all other vendors applying to 

15   participate in the Lunch Program—including the “Slidin’ Dirty” truck—were granted 

16   permits, WD’s application was denied because of the exercise of its constitutional rights 

17   in branding itself and its products with ethnic slurs.  


            8  In light of this disposition, we need not reach WD’s argument that OGS’s process for 
     reviewing Lunch Program applications involved a facially unconstitutional exercise of 
     discretion. See Amidon, 508 F.3d at 103 (discussing the “constitutional proscription against 
     granting unbridled discretion in the prior restraint context”). WD’s facial challenge focuses on 
     OGS’s decisions to reject otherwise eligible Lunch Program applicants who were, in OGS’s 
     estimation, insufficiently “family‐friendly.” In terms of relief, WD requests neither monetary 
     damages, nor an injunction terminating the entire Lunch Program; WD seeks merely to have its 
     application “considered on the same basis as all other applicants[’] and not on the basis of its 
     speech.” Appellant’s Reply Br. 22. We have already concluded that, on the facts of this case, the 
     First Amendment prohibits OGS from denying applicants a permit solely because their 
     branding contains language that some might find objectionable. WD does not identify any other 
     impermissibly discretionary facets of OGS’s process for reviewing Lunch Program applicants. 
     We therefore see no need to assess WD’s theory of facial unconstitutionality. 
                                                      
                                                    30 
 1           We agree with WD that its selective‐enforcement claim has merit. Again, 

 2   defendants do not dispute that they denied WD’s Lunch Program applications because 

3    of WD’s use of ethnic slurs. And although defendants have cited WD’s failure to submit 

 4   a complete application on time as an additional basis for denying the application, it is 

 5   undisputed that other Lunch Program applications were approved despite being late or 

 6   incomplete. Defendants point to nothing that distinguishes WD’s application from the 

7    other applications that they approved—aside from their judgment, in violation of the 

 8   First Amendment, that WD’s branding was too offensive to be permitted. This 

 9   demonstrates that defendants’ “differential treatment was based on . . . intent to inhibit 

10   or punish the exercise of constitutional rights.” Id.  

11          In light of these undisputed facts, the District Court should have granted 

12   summary judgment in WD’s favor. We therefore reverse the District Court’s judgment 

13   as to WD’s selective‐enforcement claim and instruct the District Court, on remand, to 

14   include in its order of relief a declaration that defendants violated WD’s equal 

15   protection rights.  

16          III.    Claims under the New York State Constitution  

17          The New York State Constitution’s free speech and equal protection provisions 

18   are at least as protective as their federal counterparts. ONY, Inc. v. Cornerstone 

19   Therapeutics, Inc., 720 F.3d 490, 498 (2d Cir. 2013) (citing Immuno AG. v. Moor‐Jankowski, 

20   567 N.E.2d 1270, 1278 (N.Y. 1991)) (free speech); Brown v. State, 674 N.E.2d 1129, 1140 

21   (N.Y. 1996) (equal protection). We therefore also reverse the District Court’s judgment 

22   as to WD’s claims under the New York State Constitution and instruct the District Court 

23   to include a declaration of WD’s rights to free speech and equal protection under the 

24   New York State Constitution in the order of relief.    




                                                     
                                                   31 
 1                                        CONCLUSION 

 2         For the foregoing reasons, we conclude that the District Court should have 

 3   granted summary judgment in WD’s favor and should not have granted summary 

 4   judgment for defendants. Under Matal, defendants discriminated against WD’s 

 5   viewpoint and therefore ran afoul of the First Amendment, whether WD’s speech is 

 6   categorized as commercial speech, speech in a public forum, or speech in a nonpublic 

 7   forum. Defendants’ actions are not rendered permissible by doctrines applicable to 

8    government speech and government contractor speech. Although bearing some 

9    similarities to government speech and the regulation of government contractor speech, 

10   defendants’ actions are properly characterized as viewpoint‐based regulation of private 

11   speech. It follows from all of the above that the District Court also reached erroneous 

12   conclusions regarding WD’s equal protection and New York State Constitution claims.  

13         Accordingly, the District Court’s judgment is REVERSED, and the cause is 

14   REMANDED with instructions to the District Court to enter an order that: (1) declares 

15   that defendants’ conduct violated WD’s First Amendment rights and enjoins defendants 

16   from denying WD’s future Lunch Program applications solely because of WD’s use of 

17   ethnic slurs in its branding; (2) declares that defendants violated WD’s equal protection 

18   rights; and (3) declares that defendants violated WD’s rights to free speech and equal 

19   protection under the New York State Constitution.   




                                                   
                                                 32